                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

ADAM FRANCHI, Individually and on Behalf )    Civil Action No. 3:19-cv-00962
of All Others Similarly Situated,         )
                                          )   CLASS ACTION
                              Plaintiff,  )
                                          )   Judge Eli J. Richardson
        vs.                               )   Magistrate Judge Jeffery S. Frensley
                                          )
SMILEDIRECTCLUB, INC., et al.,            )
                                          )
                              Defendants.
                                          )
                                          )
BARRY GINSBERG, Individually and on           Civil Action No. 3:19-cv-01040
                                          )
Behalf of All Others Similarly Situated,  )   CLASS ACTION
                                          )
                              Plaintiff,
                                          )   Judge Eli J. Richardson
        vs.                               )   Magistrate Judge Jeffery S. Frensley
                                          )
SMILEDIRECTCLUB, INC., et al.,            )
                                          )
                              Defendants. )
                                          )
RICHARD ANDRE, Individually and on        )   Civil Action No. 3:19-cv-01057
Behalf of All Others Similarly Situated,  )
                                          )   CLASS ACTION
                              Plaintiff,  )
                                          )   Judge Eli J. Richardson
        vs.                               )   Magistrate Judge Barbara D. Holmes
                                          )
SMILEDIRECTCLUB, INC., et al.,            )
                                          )
                              Defendants. )
                                          )


 MEMORANDUM OF LAW IN SUPPORT OF 1199 SEIU HEALTH CARE EMPLOYEES
   PENSION FUND’S MOTION FOR CONSOLIDATION, APPOINTMENT AS LEAD
PLAINTIFF, AND APPROVAL OF LEAD PLAINTIFF’S SELECTION OF LEAD COUNSEL




4842-5514-3086.v1
    Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 1 of 15 PageID #: 481
I.       INTRODUCTION

         Presently pending before this Court are three related securities class actions (the “Related

Actions”) brought on behalf of purchasers of SmileDirectClub, Inc. Class A common stock pursuant

and/or traceable to the registration statement and prospectus (collectively, the “Registration

Statement”) issued in connection with the Company’s September 12, 2019 initial public offering

(“IPO”) against the Company, certain senior officers, directors, and underwriters for alleged

violations of the Securities Act of 1933 (the “1933 Act”): (1) Franchi v. SmileDirectClub, Inc., No.

19-cv-00962 (filed on October 29, 2019); (2) Ginsberg v. SmileDirectClub, Inc., No. 19-cv-01040

(filed on October 23, 2019, transferred to this Court on November 19, 2019); and (3) Andre v.

SmileDirectClub, Inc., No. 19-cv-0157 (filed on October 2, 2019, transferred to this Court on

November 18, 2019). 1 The PSLRA requires district courts to resolve consolidation before

appointing a lead plaintiff in securities cases. See 15 U.S.C. §77z-1(a)(3)(B)(ii). 2 The parties in the

Ginsberg and Andre actions have already stipulated to consolidation of the Related Actions. See

Ginsberg ECF No. 42 at 2; Andre ECF No. 6 at 2. The 1199 SEIU Health Care Employees Pension

Fund (the “Pension Fund”) agrees that the Related Actions should be consolidated because they each

involve substantially similar issues of law and fact. See Fed. R. Civ. P. 42(a).

         As soon as practicable after its decision on consolidation, the court “shall appoint the most

adequate plaintiff as lead plaintiff for the consolidated actions.” 15 U.S.C. §77z-1(a)(3)(B)(ii). The

lead plaintiff is the member “of the purported plaintiff class that the court determines to be most

capable of adequately representing the interests of class members.” 15 U.S.C. §77z-1(a)(3)(B)(i).

1
    In addition to claims under the 1933 Act, the Ginsberg action asserts claims for alleged
violations of the Securities Exchange Act of 1934 (the “1934 Act”).
2
   Because the Private Securities Litigation Reform Act of 1995’s (“PSLRA”) lead plaintiff
provisions applicable to the 1933 Act and 1934 Act are virtually identical, only the 1933 Act
provisions are cited herein.


                                                 -1-
4842-5514-3086.v1
     Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 2 of 15 PageID #: 482
The Pension Fund should be appointed lead plaintiff because it filed a timely motion, has a

substantial financial interest in the outcome of this litigation, and will typically and adequately

represent the class’s interests. See 15 U.S.C. §77z-1(a)(3)(B)(iii). In addition, the Pension Fund’s

selection of Robbins Geller Rudman & Dowd LLP as lead counsel for the putative class should be

approved. 15 U.S.C. §77z-1(a)(3)(B)(v).

II.      STATEMENT OF FACTS

         SmileDirectClub is a teledentistry company headquartered in Nashville, Tennessee. The

Company manufactures, markets, and sells 3D-printed clear dental aligner treatments through its

website, as well as brick-and-mortar locations it refers to as SmileShops. SmileDirectClub stock

trades under the ticker symbol SDC on the NASDAQ.

         On or around September 12, 2019, SmileDirectClub completed its IPO, selling

approximately 58.5 million shares of Class A common stock at a price of $23.00 per share for

approximately $1.27 billion in proceeds. See Ginsberg ECF No. 1 at ¶4; Andre ECF No. 1 at ¶42;

Franchi ECF No. 1 at ¶34.

         The Related Actions allege that the Registration Statement was materially false and

misleading and failed to disclose to investors: (1) that administrative personnel, rather than licensed

doctors, provided treatment to the Company’s customers and monitored their progress; (2) that, as a

result, the Company’s practices did not qualify as teledentistry under applicable standards; (3) that,

as a result, the Company had been the subject of regulatory scrutiny for the unlicensed practice of

dentistry; (4) that the efficacy of the Company’s treatment was overstated; (5) that the Company had

concealed its deceptive marketing practices before the IPO; and (6) that, as a result of the foregoing,

defendants’ statements about the Company’s business, operations, and prospects, were materially

misleading and/or lacked a reasonable basis. See Ginsberg ECF No. 1 at ¶39; Andre ECF No. 1 at

¶7; Franchi ECF No. 1 at ¶6.

                                                 -2-
4842-5514-3086.v1
      Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 3 of 15 PageID #: 483
          On September 24, 2019, a class action lawsuit was filed in this District by dentists,

orthodontists, and consumers against the Company and certain of its officers and directors for false

advertising, fraud, negligence, and unfair and deceptive trade practices.             See Ciccio v.

SmileDirectClub, LLC, No. 3:19-CV-00845, ECF No. 1. The Ciccio complaint alleges, inter alia,

that inaccurate statements were made in the Registration Statement and that the Company is subject

to litigation for operating as a dentistry without proper licensing in several states. Id.; see also

Ginsberg ECF No. 1 at ¶¶40-45; Andre ECF No. 1 at ¶¶50-54; Franchi ECF No. 1 at ¶¶42-46. On

September 24, 2019, the price of SmileDirectClub stock declined nearly 9%, and continued to

decline further over the next two trading sessions.

          SmileDirectClub stock is currently trading just below $10 per share, a decline of more than

55% from the IPO price.

III.      ARGUMENT

          A.        The Related Actions Should Be Consolidated

          The PSLRA provides that “[i]f more than one action on behalf of a class asserting

substantially the same claim or claims arising under this chapter has been filed,” the Court shall not

make the determination of the most adequate plaintiff until “after the decision on the motion to

consolidate is rendered.” 15 U.S.C. §77z-1(a)(3)(B)(ii). Consolidation is appropriate where actions

involve common questions of law or fact. See Fed. R. Civ. P. 42(a).

          The parties in the Ginsberg and Andre actions have stipulated to consolidating their cases

with the Franchi action. See Ginsberg ECF No. 42 at 2; Andre ECF No. 6 at 2. The Pension Fund

agrees that consolidation is appropriate because the Related Actions rely on the same underlying

facts and assert the same false and misleading statements and omissions in the Registration

Statement. See, e.g., Ginsberg ECF No. 1 at ¶39; Andre ECF No. 1 at ¶7; Franchi ECF No. 1 at ¶6.

Moreover, the Related Actions all bring claims under the federal securities laws against substantially

                                                 -3-
4842-5514-3086.v1
       Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 4 of 15 PageID #: 484
overlapping defendants in connection with the IPO. 3 Consolidation would preserve judicial

resources and promote efficient prosecution of the litigation. Accordingly, the Court should

consolidate the Related Actions.

         B.         The Pension Fund Is the “Most Adequate Plaintiff” and Should Be
                    Appointed Lead Plaintiff

         The PSLRA establishes the procedure for the appointment of a lead plaintiff in “each private

action arising under [the Act] that is brought as a plaintiff class action pursuant to the Federal Rules

of Civil Procedure.” 15 U.S.C. §77z-1(a)(1); see also 15 U.S.C. §77z-1(a)(3)(B)(i). First, “[n]ot

later than 20 days” after the complaint is filed, a notice must be published “in a widely circulated

national business-oriented publication or wire service” advising members of the purported plaintiff

class “of the pendency of the action, the claims asserted therein, and the purported class period” and

that “not later than 60 days after the date on which the notice is published, any member of the

purported class may move the court to serve as lead plaintiff.” 15 U.S.C. §77z-1(a)(3)(A)(i). The

statutory notice in the first-filed Andre action was published on October 2, 2019. See Declaration of

Christopher M. Wood in Support of Motion for Consolidation, Appointment as Lead Plaintiff, and

Approval of Lead Plaintiff’s Selection of Lead Counsel (“Wood Decl.”), Ex. A.

         Next, the PSLRA provides that the Court shall adopt a presumption that the most adequate

plaintiff is the person that –

         (aa) has either filed the complaint or made a motion in response to a notice . . .;

         (bb) in the determination of the court, has the largest financial interest in the relief sought by
         the class; and

         (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure.



3
   Any minor differences between the Related Actions will be reconciled with the filing of a
consolidated complaint.


                                                   -4-
4842-5514-3086.v1
    Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 5 of 15 PageID #: 485
15 U.S.C. §77z-1(a)(3)(B)(iii)(I); Blitz v. AgFeed Indus., Inc., 2012 WL 1192814, at *2 (M.D. Tenn.

Apr. 10, 2012). The Pension Fund meets these requirements and should be appointed Lead Plaintiff.

                    1.   The Pension Fund’s Motion Is Timely

         The October 2, 2019, statutory notice published in connection with the filing of the first-filed

Andre complaint advised class members of the pendency of the action, the claims asserted, and the

right to move the Court for appointment as lead plaintiff within 60 days, or by December 1, 2019.

See Wood Decl., Ex. A; 15 U.S.C. §77z-1(a)(3)(A). December 1 was a Sunday. Pursuant to Rule

6(a)(1)(C), the “next day that is not a Saturday, Sunday, or legal holiday” is Monday, December 2,

2019. Fed. R. Civ. P. 6(a)(1)(C). 4 This Motion is timely filed and the Pension Fund is eligible for

appointment as lead plaintiff.

                    2.   The Pension Fund Has the Largest Financial Interest in the
                         Relief Sought by the Class

         As evidenced by its Certification, the Pension Fund purchased or acquired 88,114

SmileDirectClub shares in the IPO, and suffered over $832,000 in losses as a result of defendants’

alleged misconduct. See Wood Decl., Exs. C, D. 5 To the best of its counsel’s knowledge, there are

no other named plaintiffs with a larger financial interest. Therefore, the Pension Fund satisfies the

PSLRA’s prerequisite of having the largest financial interest.




4
    On October 24, 2019, notice was published in connection with the filing of the Ginsburg
complaint, advising class members of the pendency of the action, the claims asserted (including the
1934 Act claims and the Class Period associated therewith) and the right to move for appointment as
lead plaintiff by December 2, 2019. See Wood Decl., Ex. B.
5
    The Pension Fund’s losses are the same under both the “first in, first out” and “last in, first out”
loss calculation methodologies.


                                                  -5-
4842-5514-3086.v1
    Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 6 of 15 PageID #: 486
                    3.   The Pension Fund Is Typical and Adequate of the Putative
                         Class

         In addition to possessing a significant financial interest, a lead plaintiff must also “otherwise

satisf[y] the requirements of Rule 23.” 15 U.S.C. §77z-1(a)(3)(B)(iii)(I)(cc). Rule 23 “requires in

part that ‘the claims or defenses of the representative parties are typical of the claims or defenses of

the class . . .’ and that ‘the representative parties will fairly and adequately protect the interests of the

class.’” Blitz, 2012 WL 1192814, at *10 (citation omitted).

         “In the Sixth Circuit, the test for typicality is whether a named plaintiff’s claims ‘arises from

the same event or practice or course of conduct that gives rise to the claims of other class members,

and if his or her claims are based on the same legal theory.’” Garden City Emps.’ Ret. Sys. v.

Psychiatric Sols., Inc., 2012 WL 1071281, at *37 (M.D. Tenn. Mar. 29, 2012) (certifying securities

class action) (citation and emphasis omitted). Here, if appointed, the Pension Fund intends to allege

that defendants violated the federal securities laws by disseminating materially false and misleading

statements and omissions and that the Pension Fund was harmed in connection therewith, just like all

of the other putative class members. Therefore, the Court should find its claims are typical to the

claims of the other class members.

         “Inquiry into the adequacy elements requires the Court to consider whether ‘“(1) the

representative[s] . . . have common interests with unnamed members of the class, and (2) it []

appear[s] that the representatives will vigorously prosecute the interests of the class through

qualified counsel.”’” Id. (citations omitted). The Pension Fund is a sophisticated institutional

investor with more than $10 billion in assets under management overseen for the benefit of more

than 260,000 participants. The Pension Fund is familiar with the requirements and responsibilities

of being a lead plaintiff in a securities class action and is willing to undertake those responsibilities

on behalf of the putative class in this case. Wood Decl., Ex. C. Moreover, the Pension Fund is not


                                                    -6-
4842-5514-3086.v1
    Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 7 of 15 PageID #: 487
aware of any potential conflicts of interest or any matters that would preclude it from fulfilling its

duties as lead plaintiff. Additionally, as explained below, the Pension Fund has selected experienced

and qualified counsel with an office in this District, further evidencing its ability to fairly and

competently represent the interests of the class.

         Because the Pension Fund filed a timely motion, has a large financial interest in the relief

sought by the class, and demonstrated its typicality and adequacy, the Court should adopt the

presumption that it is the “most adequate plaintiff.”

         C.         The Court Should Approve the Pension Fund’s Selection of Counsel

         The PSLRA vests authority in the lead plaintiff to select and retain lead counsel, subject to

the Court’s approval. See 15 U.S.C. §77z-1(a)(3)(B)(v). The Pension Fund has selected Robbins

Geller to serve as lead counsel.

         Robbins Geller, a 200-attorney firm with an office in this District, regularly represents

institutional and individual investors in nationwide securities litigation, including within the Sixth

Circuit and this District. 6 District courts throughout the country, including the judges of this Court,

have noted Robbins Geller’s reputation for excellence. See, e.g., St. Clair Cty. Emps.’ Ret. Sytem v.

Acadia Healthcare Co., Inc., 2019 WL 494129, at *6 (M.D. Tenn. Jan. 9, 2019) (appointing Robbins

Geller as lead counsel, finding that “this Court has previously found Robbins Geller to be ‘well

qualified’ for the task of representing a class in a securities action”); Burges v. Bancorpsouth, Inc.,

2017 WL 2772122 (M.D. Tenn. June 26, 2017) (certifying class and appointing Robbins Geller as

class counsel); Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc., 2010 WL 1790763, at *4

(M.D. Tenn. Apr. 30, 2010) (finding Robbins Geller attorneys to be “well qualified and experienced


6
    For a detailed description of Robbins Geller’s track record, resources, and attorneys, please see
http://www.rgrdlaw.com/. A hard copy of the Firm’s resume is available upon the Court’s request, if
preferred.


                                                 -7-
4842-5514-3086.v1
    Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 8 of 15 PageID #: 488
to represent the class”). Notably, Robbins Geller attorneys involved in this case are responsible for

obtaining each of the three largest securities fraud class action recoveries ever obtained in this

District. See, e.g., Schuh v. HCA Holdings, Inc., No. 3:11-cv-01033, ECF No. 567 at 12-13 (M.D.

Tenn. Apr. 11, 2016) (in granting final approval to a $215 million recovery, the largest securities

class action recovery ever in Tennessee, while recognizing that Robbins Geller and its local counsel

“were gladiators” and expressing the court’s “appreciat[ion for] the work that you all have done on

this”). Robbins Geller attorneys have also obtained the largest securities fraud class action recovery

in this Circuit as well as in the Fifth, Seventh, Eighth, Tenth, and Eleventh Circuits. 7

         Robbins Geller’s securities department includes numerous trial attorneys and many former

federal and state prosecutors, and utilizes an extensive group of in-house experts to aid in the

prosecution of complex securities issues. And, while trials in shareholder class actions are rare,

Robbins Geller has tried several shareholder class actions to verdict including a trial earlier this year

in HsingChing Hsu v. Puma Biotechnology, Inc., No. 8:15-cv-00865-AG-JCG (C.D. Cal.), in which

the jury returned a verdict in favor of the shareholder class, finding that defendants Puma

Biotechnology, Inc. and its CEO committed securities fraud.

         The members of the class will receive the highest caliber of legal representation available

from Robbins Geller. Accordingly, the Pension Fund’s selection of counsel should be approved.

7
    See In re Enron Corp. Sec., No. 4:01cv-03624 (S.D. Tex.) ($7.3 billion recovery is largest
securities class action recovery in U.S. history and in the Fifth Circuit); In re Cardinal Health, Inc.
Sec. Litig., No. 2:04-cv-00575-ALM (S.D. Ohio) ($600 million recovery is the largest securities
class action recovery in the Sixth Circuit); Lawrence E. Jaffe Pension Plan v. Household Int’l Inc.,
No. 1:02-cv-05893 (N.D. Ill.) ($1.575 billion recovery is the largest securities class action recovery
following a trial as well as the largest securities class action recovery in the Seventh Circuit); In re
UnitedHealth Group Inc. Sec. Litig., No. 0:06-cv-01691-JMR-FLN (D. Minn.) ($925 million
recovery is the largest securities class action recovery in the Eighth Circuit); In re Qwest Commc’ns
Int’l, Inc. Sec. Litig., No. 1:01-cv-01451-REB-KLM (D. Colo.) ($445 million recovery is the largest
securities class action recovery in the Tenth Circuit); In re HealthSouth Corp. Sec. Litig., No. 2:03-
cv-01500-KOB-TMP (N.D. Ala.) ($671 million recovery is the largest securities class action
recovery in the Eleventh Circuit).


                                                  -8-
4842-5514-3086.v1
    Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 9 of 15 PageID #: 489
IV.      CONCLUSION

         The Court should consolidate the Related Actions because they share overlapping questions

of law and fact. In addition, the Pension Fund has satisfied each of the PSLRA’s requirements for

appointment as lead plaintiff. As such, the Pension Fund respectfully requests that the Court appoint

it as Lead Plaintiff and approve its selection of Lead Counsel.

DATED: December 2, 2019                         Respectfully submitted,

                                                ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                                CHRISTOPHER M. WOOD, #032977


                                                            s/ Christopher M. Wood
                                                           CHRISTOPHER M. WOOD

                                                414 Union Street, Suite 900
                                                Nashville, TN 37219
                                                Telephone: 615/244-2203
                                                615/252-3798 (fax)
                                                cwood@rgrdlaw.com

                                                ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                DARREN J. ROBBINS
                                                DANIELLE S. MYERS
                                                MICHAEL ALBERT
                                                655 West Broadway, Suite 1900
                                                San Diego, CA 92101
                                                Telephone: 619/231-1058
                                                619/231-7423 (fax)
                                                darrenr@rgrdlaw.com
                                                dmyers@rgrdlaw.com
                                                malbert@rgrdlaw.com

                                                [Proposed] Lead Counsel for [Proposed] Lead
                                                Plaintiff




                                                -9-
4842-5514-3086.v1
   Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 10 of 15 PageID #: 490
                                   CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on December 2, 2019, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ Christopher M. Wood
                                                    CHRISTOPHER M. WOOD

                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    414 Union Street, Suite 900
                                                    Nashville, TN 37219
                                                    Telephone: 800/449-4900
                                                    615/252-3798 (fax)

                                                    E-mail: cwood@rgrdlaw.com




4842-5514-3086.v1
   Case 3:19-cv-01040 Document 57 Filed 12/02/19 Page 11 of 15 PageID #: 491
012121304                                                   562758ÿÿ5ÿ 11ÿÿ130
./01023ÿ526789/:072ÿ678ÿ/ÿ;/<=ÿ>?@ABCDBEEAFGÿH8/2CIÿDJ
K901=L08=C:;1MNOÿ52CJÿ=:ÿ/1
P1=C:8720Cÿ./01ÿQ7:0C=ÿR0<:
STUÿWXYYXZ[\]ÿ^_Uÿ̀TXaUÿZTXÿ^_Uÿbc__U\ỲdÿX\ÿ̀TUÿY[aÿ̀X̀ÿ_UbU[eUÿUfg^[Yÿ\X`[bUaÿWX_ÿ̀T[aÿb^aUh
      i/M1ÿj=2:ÿk8/91=::ÿ
      lm\^aTY^Zn^XYhbXg
      o/p=ÿkJÿ;7q/2ÿ
      ZbXZ^\nrTT_lYbhbXg
      s/9=<ÿ.JÿH0C/87ÿ
      tgWnZU[aU_Y^ZW[_ghbXg
      u2p8=qÿsJÿH022ÿ
      W[\\^nacYYb_XghbXg
      52N/8ÿvJÿw/1ÿ
      ]^Y[nacYYb_XghbXg
      P10x/N=:IÿyJÿw72<=8ÿ
      U]X\aU_n_ZtlYbhbXgz\\]cdU\n_ZtlYbhbXg
      .0CI/=1ÿ;Jÿw806602ÿ
      g[bT^UYh]_[WW[\nam^rrU\hbXg
      s/9=<ÿuJÿ{71060=1pÿOÿs8
      ^TXY[W[UYrnTXY[W[UYrY^ZhbXg
      s/|ÿkJÿj/<2=8ÿ
      t^dhm^a\U_nam^rrU\hbXg
      .5;{uPRÿsÿ.yvKP
      }~n h 
      v0CI/8pÿuJÿ./20</<ÿ
      _g^\[am^anam̀Y^ZhbXg
      KC7::ÿLJÿ.M<766ÿ
      abX`h̀gcaXWWnam^rrU\hbXg
      KI/872ÿRJÿQ=11=<ÿ
      \UYYUaanacYYb_XghbXg
      ;I80<:7I=8ÿQ=1<72ÿ
      bY\nZU[aU_Y^ZW[_ghbXg
      K:=D=2ÿu11=2ÿv01=|ÿ
      a_[YUdn_ZtlYbhbXgzr][dn_ZtlYbhbXg
      s7I2ÿ/:=ÿK8/3=2<ÿ
      tXT\nal_^]U\aY^ZhbXg
22Case
                  !3:19-cv-01040
                          "2!#$#26%#&'#&()*Document
                                                   +),,*3)30+57
                                                                '-0-3Filed
                                                                      0 12/02/19   Page 12 of 15 PageID #: 492
                                                                                                                 021
012121304                                                   562758ÿÿ5ÿ 11ÿÿ130
       ./0/ÿ23ÿ45/66708ÿ
       9:;:<=>:??@;AB:>?C;DEF@D
G/HI/JÿK7LMNOÿ2MPL
QRSÿ?@BB@>CUVÿC=ÿ9RSÿBC=9ÿ@?ÿ:99@;USW=ÿ>R@ÿ:;SÿH7Lÿ@Uÿ9RSÿBC=9ÿ9@ÿ;SFSCXSÿSYD:CBÿU@9CFS=ÿ?@;ÿ9RC=ÿF:=SÿZ>R@ÿ9RS;S?@;S
;S[\C;SÿD:U\:BÿU@9CFCUV]Eÿ^@\ÿD:Wÿ>C=Rÿ9@ÿ\=SÿW@\;ÿD@\=Sÿ9@ÿ=SBSF9ÿ:UAÿF@_Wÿ9RC=ÿBC=9ÿCU9@ÿW@\;ÿ>@;Aÿ_;@FS==CUV
_;@V;:DÿCUÿ@;AS;ÿ9@ÿF;S:9SÿU@9CFS=ÿ@;ÿB:`SB=ÿ?@;ÿ9RS=Sÿ;SFC_CSU9=E
   abcÿefghfiÿjklmnmkgopq




22Case
                  !3:19-cv-01040
                          "2!#$#26%#&'#&()*Document
                                                   +),,*3)30+57
                                                                '-0-3Filed
                                                                      0 12/02/19   Page 13 of 15 PageID #: 493
                                                                                                                    121
012121304                                                 562758ÿÿ5ÿ 11ÿÿ130
-./0/12ÿ415678.9/61ÿ567ÿ.ÿ:.;<ÿ=>?@ABCAD?DEDÿF/1;G<72ÿCH
I8/0<J/7<B9:0KGLÿ41BHÿ<9ÿ.0
M0<B9761/Bÿ-./0ÿN69/B<ÿO/;9
PQRÿTUVVUWXYZÿ[\Rÿ]QU^RÿWQUÿ[\Rÿ_`\\RY]VaÿUYÿ]QRÿVX^]ÿ]Uÿ\R_RXbRÿRcd[XVÿYU]X_R^ÿTU\ÿ]QX^ÿ_[^Re
      f.K0ÿg<19ÿh7.80<99ÿ
      ijY[^QV[Wk[UVe_Ud
      M0/l.G<9mÿnHÿF61;<7ÿ
      RZUY^R\k\WoiV_e_UdpYYZ`aRYk\WoiV_e_Ud
      -/Bm.<0ÿ:m.70<;ÿF7/55/1ÿ
      dX_Q[RVeZ\XTTXYk^j[qqRYe_Ud
      r.8<;ÿsHÿt60/5/<0uÿLÿr7
      [QUVXTXRVqkQUVXTXRVqV[We_Ud
      r.vÿhHÿg.;1<7ÿ
      o[aej[^YR\k^j[qqRYe_Ud
      IB699ÿJHÿ-K;655ÿ
      ^_U]]ed`^UTTk^j[qqRYe_Ud
      47.ÿ-Hÿf7<;;ÿ
      Xi\R^^kjdVVie_Ud
      I9<C<1ÿs00<1ÿw/0<vÿ
      ^\XVRak\WoiV_e_UdpqZXxxak\WoiV_e_Ud
      y.7.ÿOHÿIz.5567uÿ
      ][\[k^W[TTU\qV[WTX\de_Ud
-.1K.0ÿN69/B<ÿO/;9
PQRÿTUVVUWXYZÿX^ÿ]QRÿVX^]ÿUTÿ[]]U\YRa^ÿWQUÿ[\Rÿ169ÿUYÿ]QRÿVX^]ÿ]Uÿ\R_RXbRÿRcd[XVÿYU]X_R^ÿTU\ÿ]QX^ÿ_[^Rÿ{WQUÿ]QR\RTU\R
\R|`X\Rÿd[Y`[VÿYU]X_XYZ}eÿ~U`ÿd[aÿWX^Qÿ]Uÿ̀^RÿaU`\ÿdU`^Rÿ]Uÿ^RVR_]ÿ[Yqÿ_Uiaÿ]QX^ÿVX^]ÿXY]UÿaU`\ÿWU\qÿi\U_R^^XYZ
i\UZ\[dÿXYÿU\qR\ÿ]Uÿ_\R[]RÿYU]X_R^ÿU\ÿV[xRV^ÿTU\ÿ]QR^Rÿ\R_XiXRY]^e
   ÿ ÿ 




22Case
                  !3:19-cv-01040
                          "2!#$#26%#&'#&(0)Document
                                                  *31+0+1+010+'57
                                                                ,0,3Filed
                                                                    0 12/02/19   Page 14 of 15 PageID #: 494
                                                                                                                    020
012121304                                                   562758ÿÿ5ÿ 11ÿÿ130
./01023ÿ526789/:072ÿ678ÿ/ÿ;/<=ÿ>?@ABCDBE@EFGÿH2I8=ÿDJÿK901=I08=C:C1LMN
52CJÿ=:ÿ/1
O1=C:8720Cÿ./01ÿP7:0C=ÿQ0<:
RSTÿVWXXWYZ[\ÿ]^Tÿ_SW`TÿYSWÿ]^Tÿab^^T[_XcÿW[ÿ_STÿXZ̀_ÿ_Wÿ^TaTZdTÿTef]ZXÿ[W_ZaT`ÿVW^ÿ_SZ̀ÿa]`Tg
      ./::h=iÿjJÿH11=2ÿ
      ]XXT[kfZXXT^a][VZTXlgaWf
      j/L1ÿm=2:ÿn8/91=::ÿ
      op[]`SX]Yk]WXgaWf
      O10q/M=:hÿrJÿs72<=8ÿ
      T\W[`T^k^YtoXagaWfu[[\bcT[k^YtoXagaWf
      v/9=<ÿHJÿw71060=1IÿNÿv8
      ]SWXZVZTXlkSWXZVZTXlX]YgaWf
      OJÿj7i=11ÿ.011=8ÿ
      TofkfZXXT^X]YoagaWf
      K:=D=2ÿH11=2ÿx01=yÿ
      `^ZXTck^YtoXagaWful\Zzzck^YtoXagaWf
      v7<={hÿsJÿ|=8272ÿ
      dT^[W[kfZXXT^a][VZTXlgaWf
./2L/1ÿP7:0C=ÿQ0<:
RSTÿVWXXWYZ[\ÿZ̀ÿ_STÿXZ̀_ÿWVÿ]__W^[Tc`ÿYSWÿ]^Tÿ27:ÿW[ÿ_STÿXZ̀_ÿ_Wÿ^TaTZdTÿTef]ZXÿ[W_ZaT`ÿVW^ÿ_SZ̀ÿa]`Tÿ}YSWÿ_ST^TVW^T
^T~bZ^Tÿf][b]Xÿ[W_ZaZ[\gÿWbÿf]cÿYZ̀Sÿ_Wÿb`TÿcWb^ÿfWb`Tÿ_Wÿ̀TXTa_ÿ][lÿaWocÿ_SZ̀ÿXZ̀_ÿZ[_WÿcWb^ÿYW^lÿo^WaT``Z[\
o^W\^]fÿZ[ÿW^lT^ÿ_Wÿa^T]_Tÿ[W_ZaT`ÿW^ÿX]zTX̀ÿVW^ÿ_ST`Tÿ^TaZoZT[_`g
   ÿ ÿ




22Case
                  !3:19-cv-01040
                          "2!#$#26%#&'#&()3Document
                                                  33*+113,*1+1)57
                                                                '-0-3Filed
                                                                      0 12/02/19   Page 15 of 15 PageID #: 495
                                                                                                                    020
